Cooper, J.,
delivered the opinion of the court.
Appellee took out a policy of insurance upon the life of her husband, • for the sum of two thousand dollars, upon which she-paid the premiums. The husband has died, and appellants, creditors of appellee, seek to subject the proceeds of the policy to the payment of their debts. This right is resisted by appellee on the ground that the proceeds are exempt from liability under the provisions of § 1261 of the code, which is as follows :
“ The amount of any life insurance policy, not exceeding ten thousand dollars, upon any one life, shall enure to the party or parties named as the beneficiaries thereof, freed from all liability for the debts of the person paying the premiums thereon.”
The' manifest purpose and end of the statute is to secure to the *466beneficiary of a life policy the proceeds thereof, freed from liability for the debts of another by whom the premiums have been paid.
There is nothing indicating that-the proceeds of such policy in the hands of the beneficiary shall be held or énjoyed by him in any other manner than other property may be held, or freed from any liability to which other property may be subjected. The exemption is not to the beneficiary as against his creditors because he has paid the premiums. The statute forbids the proceeds, which are his by the contract of insurance, from being subjected to the debts of him who has paid the consideration on which the contract of insurance rests, because of such payments having been made. When the beneficiary has paid the premiums and the proceeds of the insurance are sought to be subjected to his debts, the statute has no application.

Decree reversed, demurrer overruled, and cause remanded with leave to defendants to answer within thirty days after the mandate shall have been filed in the court below.